RENDERED: JULY 16, 2021; 10:00 A.M.
                         NOT TO BE PUBLISHED

                 Commonwealth of Kentucky
                           Court of Appeals

                              NO. 2019-CA-0930-DG

ANTHONY WOODS                                                          APPELLANT


                  ON DISCRETIONARY REVIEW FROM
v.                   JESSAMINE CIRCUIT COURT
               HONORABLE C. HUNTER DAUGHERTY, JUDGE
                       ACTION NO. 18-XX-00006


COMMONWEALTH OF KENTUCKY                                                 APPELLEE


                                OPINION
                        REVERSING AND REMANDING

                                   ** ** ** ** **

BEFORE: DIXON, KRAMER, AND LAMBERT, JUDGES.

LAMBERT, JUDGE: This matter is on discretionary review from the opinion and

order of the Jessamine Circuit Court affirming Anthony Woods’s conviction for

driving under the influence (DUI) in the Jessamine District Court. We have

reviewed the record in its entirety, as well as relevant case and statutory law, and

we reverse and remand the decision of the Jessamine Circuit Court.
             The facts leading to Woods’s arrest were summarized by the circuit

court in its May 15, 2019, order affirming the district court, namely:

                    On October 3, 2017 Anthony Woods was arrested
             for DUI by Officer Gideon Brewer. Officer Brewer was
             working patrol when he was dispatched to Waffle House
             by Lt. Godsey in response to an anonymous call received
             at 12:48:21 a.m. by the 911 operator that there was a
             black pickup truck in the Waffle House parking lot with a
             male subject “passed out” in the driver’s seat. Dispatch
             records reflect a time of dispatch and time of arrival only
             seconds apart. Officer Brewer testified that despite what
             the records show, he was not on the scene within one
             second of being dispatched. When Officer Brewer turned
             onto Main Street from the bypass he saw a black pickup
             truck in front of the business with the headlights and
             brake lights illuminated. Officer Brewer parked his
             vehicle and approached the truck. Upon approach he
             observed the head lights and tail lights were not
             illuminated. He also observed [Woods] laid back in the
             driver’s seat. He testified that [Woods] appeared to be
             asleep and the transmission of the vehicle was in park.
             The engine was not running, and the key to the vehicle
             was not in the ignition. [Woods’s] foot was not on the
             accelerator or the brake pedal. Officer Brewer noted that
             his body camera shows that [Woods’s] truck was parked
             over the line into two parking places or “double parked.”
             Officer Brewer knocked on the door once, and [Woods]
             did not wake. When Officer Brewer knocked the second
             time, [Woods] raised up, grabbed the keys from the
             center console, and put the key in the ignition, without
             turning on the engine. Officer Brewer testified that
             [Woods] attempted to roll the window down, but it was
             already down and that from immediate observation,
             [Woods] appeared to him disoriented and under the
             influence. In response to questioning, [Woods] told
             Officer Brewer that he had “probably four or five” drinks
             (he later referred to cocktails) and that his last drink was
             “at ten [or] eleven.[”] He also said, “I was down at the

                                         -2-
bar and come up here to get something to eat,” and “I
was at 5 O’clock [sic] Somewhere and up there at Joe’s
Cock and Bull.” In response to the officer’s question of
“So that’s where you left from to come here?” [Woods]
answered “yeah.” [Woods] did not say specifically that
he had driven the truck or parked it in the Waffle House
parking lot, but he told Officer Brewer he went to the
Waffle House to eat and that “I just figured it would be
better to stop here a minute to get on the road.” [Woods]
also told Officer Brewer he was staying at “Hometown”
and would be leaving Waffle House to go to that
location.

       When Officer Brewer removed [Woods] from the
vehicle, [Woods’s] boots were off, his belt was
unbuckled, and his pants were unzipped. [Woods]
explained that he had unbuttoned his pants and taken his
boots off after eating at the restaurant so he could sleep
comfortably. Officer Brewer administered Field Sobriety
Tests which showed indications that [Woods] was
impaired. After the administration of the first test,
[Woods] told the officer that he could not perform
additional tests. Officer Brewer then requested another
officer for the administration of the PBT [preliminary
breath test], which showed a presence of alcohol.

       Officer Brewer arrested [Woods] following his
performance of the PBT. When he was told he was being
arrested and charged with DUI, [Woods] protested and
repeatedly ask[ed] the officer how he could be charged
with that offense when he was not driving the vehicle.
Officer Brewer responded by saying “because when I
pulled up you were sitting here with your brake lights on
and then you turned your headlights off when I turned the
corner.” [Woods] continued to protest and complained
that Officer Brewer had not observed him driving the
vehicle. Officer Brewer, or another officer at the scene,
responded “it doesn’t matter if we saw you drive here,
you were in the driver’s seat which means you are in
control of the vehicle.” [Woods] told Officer Brewer that

                           -3-
               he could understand being charged with public
               intoxication but not being charged with driving under the
               influence.

                       On cross-examination, Officer Brewer
               acknowledged that he was unable to state the condition of
               [Woods’s] sobriety when he left the bar in Nicholasville
               or when he arrived at the restaurant. He was also unable
               to testify that [Woods] had driven the vehicle to the
               Waffle House restaurant or that he had parked the vehicle
               at that location. Officer Brewer admitted that he didn’t
               search the vehicle for alcoholic beverages or check the
               engine or hood of the truck to determine whether it was
               warm to the touch indicating recent operation. Finally,
               Officer Brewer again stated his belief that if a suspect is
               found sitting drunk in a parked vehicle he is driving
               under the influence regardless of other circumstances.

               ...

                    At the conclusion of the case the trial court found
               [Woods] guilty of DUI, 1st Offense.

(Citations to video recording omitted.) The circuit court affirmed the conviction,

stating: “Given the evidence in this case, which was thoroughly reviewed and

considered by the court as reflected in its findings as stated on record, there was

sufficient evidence for the court to conclude that [Woods] was guilty beyond a

reasonable doubt of operating a motor vehicle while under the influence of

alcohol.” The circuit court cited Commonwealth v. Benham, 816 S.W.2d 186 (Ky.

1991), in support of affirming Woods’s conviction.1


1
 “On appellate review, the test of a directed verdict is, if under the evidence as a whole, it
would be clearly unreasonable for a jury to find guilt, only then the defendant is entitled to a

                                                -4-
                This Court granted discretionary review to consider whether the

evidence was sufficient to convict Woods for operating a motor vehicle under the

influence. Woods argues that it was not, and we agree.

                In Wells v. Commonwealth, 709 S.W.2d 847 (Ky. App. 1986), this

Court developed a four-factor test to determine whether a person operated or was

in actual physical control of a motor vehicle, namely: “(1) whether or not the

person in the vehicle was asleep or awake; (2) whether or not the motor was

running; (3) the location of the vehicle and all of the circumstances bearing on how

the vehicle arrived at that location; and (4) the intent of the person behind the

wheel.” Id. at 849.2

                Here, the facts are not in dispute that Woods was asleep behind the

wheel of his vehicle. The officer testified that he had to awaken Woods in order to

speak with him. The motor was not running, and the vehicle was parked off-street

in the restaurant’s parking lot. As for “all of the circumstances bearing on how the

vehicle arrived at that location[,]”3 the Commonwealth was unable to establish the




directed verdict of acquittal.” Benham, 816 S.W.2d at 187 (citing Commonwealth v. Sawhill,
660 S.W.2d 3 (Ky. 1983)). See also Perdue v. Commonwealth, 411 S.W.3d 786, 790 (Ky. App.
2013).
2
   Although Wells predates the current version of Kentucky Revised Statutes (KRS) 189A.010,
its logic remains intact. See, e.g., Commonwealth v. Crosby, 518 S.W.3d 153 (Ky. App. 2017);
infra at p. 6.
3
    Wells, 709 S.W.2d at 849.

                                             -5-
facts on how Woods arrived in the parking lot other than the officer’s testimony

that “it doesn’t matter if we saw you drive here, you were in the driver’s seat which

means you are in control of the vehicle.” The officer’s testimony on cross-

examination confirmed that he possessed no additional information bearing on the

vehicle’s arrival in the parking lot.

                    When there is no evidence to determine whether a
             driver became intoxicated before or after parking the
             vehicle and was discovered before any new driving could
             commence, as in Wells, 709 S.W.2d at 850, or it was
             uncontested that the intoxication occurred after the
             vehicle was properly parked and before any new driving
             could commence, as in Harris [v. Commonwealth], 709
             S.W.2d [846,] 847 [(Ky. App. 1986)], the fourth Wells
             factor, intention, becomes key in determining whether
             there is probable cause to believe a person behind the
             wheel violated KRS 189A.010. In Wells, 709 S.W.2d at
             850, the Court stated that any inference that Wells
             planned to operate the vehicle from his position in the
             driver’s seat was “negated by the facts that the
             transmission was in neutral, and the parking brake was
             engaged . . . [and Wells] was asleep . . . .” Merely
             starting the vehicle’s engine was not an exercise of actual
             physical control. The same was true in Harris, 709
             S.W.2d at 847, where the key was turned to “on” and
             Harris was asleep in the driver’s seat.

Commonwealth v. Crosby, 518 S.W.3d 153, 158 (Ky. App. 2017).

             Thus, the question became whether Woods intended to operate the

vehicle in his current condition which was admittedly impaired. In Crosby, the

driver was legally parked on the street, behind the wheel, with the engine running

and lights illuminated. But she insisted that she only intended to smoke a cigarette


                                         -6-
and answer text messages while she was in the car, not drive it. In analyzing the

issue, the Crosby Court stated: “In the current case, the focus is not on whether

Martin was intoxicated when she drove her vehicle to its parked location. Instead,

the focus is on whether Martin in returning to her vehicle after becoming

intoxicated, had a current intent to drive.” Crosby, 518 S.W.3d at 157. “[T]he

person’s intent must be found from all the available information at the scene.” Id.

at 158.

             The Commonwealth argues that sufficient circumstantial evidence,

and reasonable inferences drawn therefrom, existed to support beyond a reasonable

doubt that Woods intended to drive, citing Blades v. Commonwealth, 957 S.W.2d

246, 250 (Ky. 1997). See also Jackson v. Virginia, 443 U.S. 307, 99 S. Ct. 2781,

61 L. Ed. 2d 560 (1979). We disagree. Woods, with the ignition off, his pants

unzipped for comfort, his belt unbuckled, his boots off, and his seat in a reclined

position, clearly intended to rest rather than to drive. Even though the officer felt

certain that he had seen the pickup truck’s headlights illuminated when he pulled

into the parking lot, he did not check the vehicle’s hood to see if it was still warm

from the engine running. Footage from the officer’s body camera showed that

Woods had difficulty awakening when the officer tapped on the door. With the

focus on whether Woods intended to operate the vehicle, the facts and inferences

surrounding his arrest were at least as “consistent with innocence as with guilt[,]”


                                          -7-
not guilt beyond a reasonable doubt. Commonwealth v. Goss, 428 S.W.3d 619,

626 (Ky. 2014) (citation omitted). See also Commonwealth v. James, 586 S.W.3d

717, 722 (Ky. 2019); and McGuire v. Commonwealth, 595 S.W.3d 90, 97 (Ky.

2019), reh’g denied (Mar. 26, 2020).

             We accordingly reverse the Jessamine Circuit Court’s order affirming

the district court’s judgment of conviction for operating a motor vehicle under the

influence, and we remand the cause for entry of a judgment of acquittal.



             ALL CONCUR.



BRIEF FOR APPELLANT:                      BRIEF FOR APPELLEE:

David Russell Marshall                    Daniel Cameron
Keene, Kentucky                           Attorney General of Kentucky

                                          Heather Warren
                                          Special Assistant Attorney General
                                          Nicholasville, Kentucky




                                        -8-